
	
		I
		111th CONGRESS
		2d Session
		H. R. 4907
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2010
			Mr. Carnahan (for
			 himself, Mr. Tonko, and
			 Ms. Giffords) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To establish Energy Innovation Hubs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Innovation Hubs Authorization
			 Act of 2010.
		2.Energy Innovation
			 Hubs
			(a)Establishment of
			 program
				(1)In
			 generalThe Secretary of Energy shall carry out a program to
			 enhance the Nation’s economic, environmental, and energy security by making
			 grants to consortia for establishing and operating Energy Innovation Hubs to
			 conduct and support, whenever practicable at one centralized location,
			 multidisciplinary, collaborative research, development, demonstration, and
			 commercial application of advanced energy technologies in areas not being
			 served by the private sector.
				(2)Technology
			 development focusThe Secretary shall designate for each Hub a
			 unique advanced energy technology development focus.
				(3)CoordinationThe Secretary shall ensure the coordination
			 of, and avoid unnecessary duplication of, the activities of Hubs with those of
			 other Department of Energy research entities, including the National
			 Laboratories, the Advanced Research Projects Agency—Energy, and Energy Frontier
			 Research Centers, and within industry. Such coordination shall include
			 convening and consulting with representatives of staff of the Department of
			 Energy, representatives from Hubs and the qualifying entities that are members
			 of the consortia operating the Hubs, and representatives of such other entities
			 as the Secretary considers appropriate, to share research results, program
			 plans, and opportunities for collaboration.
				(4)AdministrationThe Secretary shall administer this section
			 with respect to each Hub through the Department program office appropriate to
			 administer the subject matter of the technology development focus assigned
			 under paragraph (2) for the Hub.
				(b)Consortia
				(1)EligibilityTo be eligible to receive a grant under
			 this section for the establishment and operation of a Hub, a consortium
			 shall—
					(A)be composed of no
			 fewer than 2 qualifying entities;
					(B)operate subject to
			 a binding agreement entered into by its members that documents—
						(i)the proposed
			 partnership agreement, including the governance and management structure of the
			 Hub;
						(ii)measures to
			 enable cost-effective implementation of the program under this section;
						(iii)a proposed
			 budget, including financial contributions from non-Federal sources;
						(iv)conflict of
			 interest procedures consistent with subsection (d)(3), all known material
			 conflicts of interest, and corresponding mitigation plans;
						(v)an accounting
			 structure that enables the Secretary to ensure that the consortium has complied
			 with the requirements of this section; and
						(vi)an external
			 advisory committee consistent with subsection (d)(2); and
						(C)operate as a
			 nonprofit organization.
					(2)ApplicationA
			 consortium seeking to establish and operate a Hub under this section, acting
			 through a prime applicant, shall transmit to the Secretary an application at
			 such time, in such form, and accompanied by such information as the Secretary
			 shall require, including a detailed description of the elements of the
			 consortium agreement required under paragraph (1)(B).
				(c)Selection and
			 scheduleThe Secretary shall select consortia for grants for the
			 establishment and operation of Hubs through competitive selection processes.
			 Grants made to a Hub shall be for a period not to exceed 5 years, after which
			 the grant may be renewed, subject to a competitive selection process.
			(d)Hub
			 operations
				(1)In
			 generalHubs shall conduct or provide for multidisciplinary,
			 collaborative research, development, demonstration, and commercial application
			 of advanced energy technologies within the technology development focus
			 designated for the Hub by the Secretary under subsection (a)(2). Each Hub
			 shall—
					(A)encourage
			 collaboration and communication among the member qualifying entities of the
			 consortium and awardees by conducting activities whenever practicable at one
			 centralized location;
					(B)develop and
			 publish on the Department of Energy’s website proposed plans and
			 programs;
					(C)submit an annual
			 report to the Secretary summarizing the Hub’s activities, including detailing
			 organizational expenditures, listing external advisory committee members, and
			 describing each project undertaken by the Hub; and
					(D)monitor project
			 implementation and coordination.
					(2)External
			 advisory committeeEach Hub shall establish an external advisory
			 committee, the membership of which shall have sufficient expertise to advise
			 and provide guidance on scientific, technical, industry, financial, and
			 research management matters.
				(3)Conflicts of
			 interest
					(A)ProceduresHubs
			 shall establish conflict of interest procedures, consistent with those of the
			 Department of Energy, to ensure that employees and consortia designees for Hub
			 activities who are in decisionmaking capacities disclose all material conflicts
			 of interest, including financial, organizational, and personal conflicts of
			 interest.
					(B)Disqualification
			 and revocationThe Secretary may disqualify an application or
			 revoke funds distributed to a Hub if the Secretary discovers a failure to
			 comply with conflict of interest procedures established under subparagraph
			 (A).
					(e)Prohibition on
			 constructionNo funds provided pursuant to this section may be
			 used for construction of new buildings or facilities for Hubs. Construction of
			 new buildings or facilities shall not be considered as part of the non-Federal
			 share of a Hub cost-sharing agreement.
			(f)Oversight
			 boardThe Secretary shall establish and maintain within the
			 Department an Oversight Board to oversee the progress of Hubs.
			(g)DefinitionsFor
			 purposes of this section:
				(1)Advanced energy
			 technologyThe term advanced energy technology
			 means an innovative technology—
					(A)that produces
			 energy from solar, wind, geothermal, biomass, tidal, wave, ocean, or other
			 renewable energy resources;
					(B)that produces
			 nuclear energy;
					(C)for carbon capture
			 and sequestration; or
					(D)that generates,
			 transmits, distributes, utilizes, or stores energy more efficiently than
			 conventional technologies.
					(2)HubThe
			 term Hub means an Energy Innovation Hub established in
			 accordance with this section.
				(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
				(4)Qualifying
			 entityThe term qualifying entity means—
					(A)an institution of
			 higher education;
					(B)an appropriate
			 State or Federal entity;
					(C)a nongovernmental
			 organization with expertise in advanced energy technology research,
			 development, demonstration, or commercial application; or
					(D)any other relevant
			 entity the Secretary considers appropriate.
					(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(h)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section—
				(1)$110,000,000 for
			 fiscal year 2011;
				(2)$135,000,000 for
			 fiscal year 2012;
				(3)$195,000,000 for
			 fiscal year 2013;
				(4)$210,000,000 for
			 fiscal year 2014; and
				(5)$210,000,000 for
			 fiscal year 2015.
				
